Exhibit 31.2 PRINCIPAL FINANCIAL OFFICER’S CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Michael D. Picchi, certify that: 1. I have reviewed this quarterly report on Form 10-Q/A of Comverge, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ Michael D. Picchi Michael D. Picchi Executive Vice President and Chief Financial Officer (Principal Financial Officer) May 19, 2011
